[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION PLAINTIFF'S MOTION FOR CONTEMPT (#112)
The plaintiff is requesting the court to hold the defendant in contempt for the defendant's failure to transfer securities to the plaintiff in accordance with a property settlement memorialized in a separation agreement. The agreement was incorporated by reference in a judgment of dissolution entered August, 6, 1992.
The problem arises because the specific security in question CT Page 1042 was not named in the prepared agreement, and the parties differ as to whether they agreed that it was to be transferred by the defendant to the plaintiff.
The defendant's inconsistent positions on the issue of the transfer of the Tarovit stock makes it difficult for the court to give full credence to his testimony. See Exhibits #3 and #5. ("This transfer will be in compliance with our separation agreement").
The defendant is not found to be in contempt. However, he is ordered to promptly transfer 15,000 shares of Tarovit Industries to the account of the plaintiff.
So Ordered.
NOVACK, J.